Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 1 of 16 Page ID #:222



  1   CINDY M. RUCKER (SBN 272465)
  2   cmekari@maynardcooper.com
      MAYNARD, COOPER & GALE, LLP
  3   1901 Avenue of the Stars, Suite 1900
  4   Los Angeles, CA 90067
      Telephone: (323)987-3356
  5   Facsimile: (205) 254-1999
  6
      Attorney for Defendant
  7   PRINCIPAL LIFE INSURANCE COMPANY
  8
                                  UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                       SOUTHERN DIVISION
 11
      HAMID ZEHTAB, an individual,                 CASE NO. 8:19-CV-01649-JLS-KES
 12
                     Plaintiff,                    ORDER RE
 13
            vs.                                    STIPULATED PROTECTIVE ORDER
 14
      PRINCIPAL LIFE INSURANCE
 15
      COMPANY; and DOES 1 through 10
 16   inclusive,
 17
                     Defendants.
 18

 19
      1.    A.       PURPOSES AND LIMITATIONS
 20
            Discovery in this action is likely to involve production of confidential,
 21
      proprietary or private information for which special protection from public disclosure
 22
      and from use for any purpose other than prosecuting this litigation may be warranted.
 23
      Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 24
      Stipulated Protective Order. The parties acknowledge that this Order does not confer
 25
      blanket protections on all disclosures or responses to discovery and that the protection
 26
      it affords from public disclosure and use extends only to the limited information or
 27
      items that are entitled to confidential treatment under the applicable legal principles.
 28

      {05363214.2}                                -1-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 2 of 16 Page ID #:223



  1           B.     GOOD CAUSE STATEMENT
  2           The parties anticipate producing certain confidential documents or information
  3   in connection with discovery in this matter.           Such confidential and proprietary
  4   materials and information consist of, among other things, confidential business
  5   information, information regarding confidential business practices, or other
  6   commercial information, information otherwise generally unavailable to the public, or
  7   which may be privileged or otherwise protected from disclosure under state or federal
  8   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
  9   of information, to facilitate the prompt resolution of disputes over confidentiality of
 10   discovery materials, to adequately protect information the parties are entitled to keep
 11   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 12   material in preparation for and in the conduct of trial, to address their handling at the
 13   end of the litigation, and serve the ends of justice, a protective order for such
 14   information is justified in this matter. It is the intent of the parties that information will
 15   not be designated as confidential for tactical reasons and that nothing be so designated
 16   without a good faith belief that it has been maintained in a confidential, non-public
 17   manner, and there is good cause why it should not be part of the public record of this
 18   case.
 19           C.     ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER
 20                  SEAL
 21           The parties further acknowledge, as set forth in Section 12.3, below, that this
 22   Stipulated Protective Order does not entitle them to file confidential information under
 23   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 24   standards that will be applied when a party seeks permission from the court to file
 25   material under seal.
 26           There is a strong presumption that the public has a right of access to judicial
 27   proceedings and records in civil cases. In connection with non-dispositive motions,
 28   good cause must be shown to support a filing under seal. See Kamakana v. City and

      {05363214.2}                                  -2-
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 3 of 16 Page ID #:224



  1   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  2   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
  3   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  4   cause showing), and a specific showing of good cause or compelling reasons with
  5   proper evidentiary support and legal justification, must be made with respect to
  6   Protected Material that a party seeks to file under seal. The parties’ mere designation
  7   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
  8   submission of competent evidence by declaration, establishing that the material sought
  9   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
 10   constitute good cause.
 11          Further, if a party requests sealing related to a dispositive motion or trial, then
 12   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 13   sought shall be narrowly tailored to serve the specific interest to be protected. See
 14   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
 15   or type of information, document, or thing sought to be filed or introduced under seal
 16   in connection with a dispositive motion or trial, the party seeking protection must
 17   articulate compelling reasons, supported by specific facts and legal justification, for
 18   the requested sealing order. Again, competent evidence supporting the application to
 19   file documents under seal must be provided by declaration.
 20          Any document that is not confidential, privileged, or otherwise protectable in its
 21   entirety will not be filed under seal if the confidential portions can be redacted. If
 22   documents can be redacted, then a redacted version for public viewing, omitting only
 23   the confidential, privileged, or otherwise protectable portions of the document, shall
 24   be filed. Any application that seeks to file documents under seal in their entirety should
 25   include an explanation of why redaction is not feasible.
 26   2.     DEFINITIONS
 27          2.1     Action: Hamid Zehtab v. Principal Life Insurance Company, Case No.
 28   8:19-CV-01649-JLS-KES

      {05363214.2}                                -3-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 4 of 16 Page ID #:225



  1          2.2     Challenging Party: a Party or Non-Party that challenges the designation
  2   of information or items under this Order.
  3          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
  4   how it is generated, stored or maintained) or tangible things that qualify for protection
  5   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  6   Statement.
  7          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
  8   support staff).
  9          2.5     Designating Party: a Party or Non-Party that designates information or
 10   items that it produces in disclosures or in responses to discovery as
 11   “CONFIDENTIAL.”
 12          2.6     Disclosure or Discovery Material: all items or information, regardless of
 13   the medium or manner in which it is generated, stored, or maintained (including,
 14   among other things, testimony, transcripts, and tangible things), that are produced or
 15   generated in disclosures or responses to discovery in this matter.
 16          2.7     Expert: a person with specialized knowledge or experience in a matter
 17   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 18   expert witness or as a consultant in this Action.
 19          2.8     House Counsel: attorneys who are employees of a party to this Action.
 20   House Counsel does not include Outside Counsel of Record or any other outside
 21   counsel.
 22          2.9     Non-Party: any natural person, partnership, corporation, association or
 23   other legal entity not named as a Party to this action.
 24          2.10 Outside Counsel of Record: attorneys who are not employees of a party
 25   to this Action but are retained to represent or advise a party to this Action and have
 26   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 27   appeared on behalf of that party, and includes support staff.
 28          2.11 Party: any party to this Action, including all of its officers, directors,

      {05363214.2}                                -4-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 5 of 16 Page ID #:226



  1   employees, consultants, retained experts, and Outside Counsel of Record (and their
  2   support staffs).
  3          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  4   Discovery Material in this Action.
  5          2.13 Professional Vendors: persons or entities that provide litigation support
  6   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  7   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  8   their employees and subcontractors.
  9          2.14 Protected Material: any Disclosure or Discovery Material that is
 10   designated as “CONFIDENTIAL.”
 11          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 12   from a Producing Party.
 13   3.     SCOPE
 14          The protections conferred by this Stipulation and Order cover not only Protected
 15   Material (as defined above), but also (1) any information copied or extracted from
 16   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 17   Material; and (3) any testimony, conversations, or presentations by Parties or their
 18   Counsel that might reveal Protected Material.
 19          Any use of Protected Material at trial shall be governed by the orders of the trial
 20   judge. This Order does not govern the use of Protected Material at trial.
 21   4.     DURATION
 22          Once a case proceeds to trial, information that was designated as
 23   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 24   as an exhibit at trial becomes public and will be presumptively available to all members
 25   of the public, including the press, unless compelling reasons supported by specific
 26   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
 27   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 28   documents produced in discovery from “compelling reasons” standard when merits-

      {05363214.2}                                -5-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 6 of 16 Page ID #:227



  1   related documents are part of court record). Accordingly, the terms of this protective
  2   order do not extend beyond the commencement of the trial.
  3   5.     DESIGNATED PROTECTED MATERIAL
  4          5.1      Exercise of Restraint and Care in Designating Material for Protection.
  5   Each Party or Non-Party that designates information or items for protection under this
  6   Order must take care to limit any such designation to specific material that qualifies
  7   under the appropriate standards. The Designating Party must designate for protection
  8   only those parts of material, documents, items or oral or written communications that
  9   qualify so that other portions of the material, documents, items or communications for
 10   which protection is not warranted are not swept unjustifiably within the ambit of this
 11   Order.
 12          Mass, indiscriminate or routinized designations are prohibited. Designations that
 13   are shown to be clearly unjustified or that have been made for an improper purpose
 14   (e.g., to unnecessarily encumber the case development process or to impose
 15   unnecessary expenses and burdens on other parties) may expose the Designating Party
 16   to sanctions.
 17          If it comes to a Designating Party’s attention that information or items that it
 18   designated for protection do not qualify for protection, that Designating Party must
 19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 20          5.2      Manner and Timing of Designations. Except as otherwise provided in this
 21   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 22   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 23   Order must be clearly so designated before the material is disclosed or produced.
 24          Designation in conformity with this Order requires:
 25          (a)      for information in documentary form (e.g., paper or electronic documents,
 26   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 27   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 28   “CONFIDENTIAL legend”), to each page that contains protected material. If only a

      {05363214.2}                                 -6-
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 7 of 16 Page ID #:228



  1   portion of the material on a page qualifies for protection, the Producing Party also must
  2   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  3   margins).
  4          A Party or Non-Party that makes original documents available for inspection
  5   need not designate them for protection until after the inspecting Party has indicated
  6   which documents it would like copied and produced. During the inspection and before
  7   the designation, all of the material made available for inspection shall be deemed
  8   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  9   copied and produced, the Producing Party must determine which documents, or
 10   portions thereof, qualify for protection under this Order. Then, before producing the
 11   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 12   to each page that contains Protected Material. If only a portion of the material on a
 13   page qualifies for protection, the Producing Party also must clearly identify the
 14   protected portion(s) (e.g., by making appropriate markings in the margins).
 15           b.     For Testimony given in depositions the Designating Party may either:
 16           i. identify on the record, before the close of the deposition, all “Confidential”
 17   Testimony, by specifying all portions of the Testimony that qualify as “Confidential;”
 18   or
 19          ii. designate the entirety of the Testimony at the deposition as “Confidential”
 20   (before the deposition is concluded) with the right to identify more specific portions of
 21   the Testimony as to which protection is sought within 30 days following receipt of the
 22   deposition transcript. In circumstances where portions of the deposition Testimony are
 23   designated for protection, the transcript pages containing “Confidential” Information
 24   may be separately bound by the court reporter, who must affix to the top of each page
 25   the legend “Confidential,” as instructed by the Designating Party.
 26          (c)     for information produced in some form other than documentary and for
 27   any other tangible items, that the Producing Party affix in a prominent place on the
 28   exterior of the container or containers in which the information is stored the legend

      {05363214.2}                                -7-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 8 of 16 Page ID #:229



  1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  2   protection, the Producing Party, to the extent practicable, shall identify the protected
  3   portion(s).
  4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  5   failure to designate qualified information or items does not, standing alone, waive the
  6   Designating Party’s right to secure protection under this Order for such material. Upon
  7   timely correction of a designation, the Receiving Party must make reasonable efforts
  8   to assure that the material is treated in accordance with the provisions of this Order.
  9   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 10          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
 11   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 12   Order.
 13          6.2     Meet and Confer. The Challenging Party shall initiate the dispute
 14   resolution process under Local Rule 37-1 et seq.
 15          6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
 16   stipulation pursuant to Local Rule 37-2.
 17          6.4     The burden of persuasion in any such challenge proceeding shall be on
 18   the Designating Party. Frivolous challenges, and those made for an improper purpose
 19   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 20   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
 21   withdrawn the confidentiality designation, all parties shall continue to afford the
 22   material in question the level of protection to which it is entitled under the Producing
 23   Party’s designation until the Court rules on the challenge.
 24   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 25          7.1     Basic Principles. A Receiving Party may use Protected Material that is
 26   disclosed or produced by another Party or by a Non-Party in connection with this
 27   Action only for prosecuting, defending or attempting to settle this Action. Such
 28   Protected Material may be disclosed only to the categories of persons and under the

      {05363214.2}                                 -8-
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 9 of 16 Page ID #:230



  1   conditions described in this Order. When the Action has been terminated, a Receiving
  2   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  3          Protected Material must be stored and maintained by a Receiving Party at a
  4   location and in a secure manner that ensures that access is limited to the persons
  5   authorized under this Order.
  6          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  7   otherwise ordered by the court or permitted in writing by the Designating Party, a
  8   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  9   only to:
 10          (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well
 11   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 12   disclose the information for this Action;
 13          (b)     the officers, directors, and employees (including House Counsel) of the
 14   Receiving Party to whom disclosure is reasonably necessary for this Action;
 15          (c)     Experts (as defined in this Order) of the Receiving Party to whom
 16   disclosure is reasonably necessary for this Action and who have signed the
 17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 18          (d)     the court and its personnel;
 19          (e)     court reporters and their staff;
 20          (f)     professional jury or trial consultants, mock jurors, and Professional
 21   Vendors to whom disclosure is reasonably necessary for this Action and who have
 22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 23          (g)     the author or recipient of a document containing the information or a
 24   custodian or other person who otherwise possessed or knew the information;
 25          (h)     during their depositions, witnesses, and attorneys for witnesses, in the
 26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 28   not be permitted to keep any confidential information unless they sign the

      {05363214.2}                                  -9-
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 10 of 16 Page ID #:231



  1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
  2   by the Designating Party or ordered by the court. Pages of transcribed deposition
  3   testimony or exhibits to depositions that reveal Protected Material may be separately
  4   bound by the court reporter and may not be disclosed to anyone except as permitted
  5   under this Stipulated Protective Order; and
  6          (i)     any mediator or settlement officer, and their supporting personnel,
  7   mutually agreed upon by any of the parties engaged in settlement discussions.
  8   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  9          OTHER LITIGATION
 10          If a Party is served with a subpoena or a court order issued in other litigation that
 11   compels disclosure of any information or items designated in this Action as
 12   “CONFIDENTIAL,” that Party must:
 13          (a)     promptly notify in writing the Designating Party. Such notification shall
 14   include a copy of the subpoena or court order;
 15          (b)     promptly notify in writing the party who caused the subpoena or order to
 16   issue in the other litigation that some or all of the material covered by the subpoena or
 17   order is subject to this Protective Order. Such notification shall include a copy of this
 18   Stipulated Protective Order; and
 19          (c)     cooperate with respect to all reasonable procedures sought to be pursued
 20   by the Designating Party whose Protected Material may be affected.
 21          If the Designating Party timely seeks a protective order, the Party served with
 22   the subpoena or court order shall not produce any information designated in this action
 23   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 24   or order issued, unless the Party has obtained the Designating Party’s permission. The
 25   Designating Party shall bear the burden and expense of seeking protection in that court
 26   of its confidential material and nothing in these provisions should be construed as
 27   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 28   directive from another court.

      {05363214.2}                                -10-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 11 of 16 Page ID #:232



  1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  2          IN THIS LITIGATION
  3          (a)     The terms of this Order are applicable to information produced by a Non-
  4   Party in this Action and designated as “CONFIDENTIAL.” Such information
  5   produced by Non-Parties in connection with this litigation is protected by the remedies
  6   and relief provided by this Order. Nothing in these provisions should be construed as
  7   prohibiting a Non-Party from seeking additional protections.
  8          (b)     In the event that a Party is required, by a valid discovery request, to
  9   produce a Non-Party’s confidential information in its possession, and the Party is
 10   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 11   information, then the Party shall:
 12                  (1)   promptly notify in writing the Requesting Party and the Non-Party
 13   that some or all of the information requested is subject to a confidentiality agreement
 14   with a Non-Party;
 15                  (2)   promptly provide the Non-Party with a copy of the Stipulated
 16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 17   specific description of the information requested; and
 18                  (3)   make the information requested available for inspection by the
 19   Non-Party, if requested.
 20          (c)     If the Non-Party fails to seek a protective order from this court within 14
 21   days of receiving the notice and accompanying information, the Receiving Party may
 22   produce the Non-Party’s confidential information responsive to the discovery request.
 23   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 24   any information in its possession or control that is subject to the confidentiality
 25   agreement with the Non-Party before a determination by the court. Absent a court order
 26   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 27   in this court of its Protected Material.
 28

      {05363214.2}                                -11-
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 12 of 16 Page ID #:233



  1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3   Protected Material to any person or in any circumstance not authorized under this
  4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  5   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
  8   request such person or persons to execute the “Acknowledgment and Agreement to Be
  9   Bound” that is attached hereto as Exhibit A.
 10   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 11          PROTECTED MATERIAL
 12          When a Producing Party gives notice to Receiving Parties that certain
 13   inadvertently produced material is subject to a claim of privilege or other protection,
 14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 16   may be established in an e-discovery order that provides for production without prior
 17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 18   parties reach an agreement on the effect of disclosure of a communication or
 19   information covered by the attorney-client privilege or work product protection, the
 20   parties may incorporate their agreement in the stipulated protective order submitted to
 21   the court.
 22   12.    MISCELLANEOUS
 23          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 24   person to seek its modification by the Court in the future.
 25          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 26   Protective Order, no Party waives any right it otherwise would have to object to
 27   disclosing or producing any information or item on any ground not addressed in this
 28   Stipulated Protective Order. Similarly, no Party waives any right to object on any

      {05363214.2}                                -12-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 13 of 16 Page ID #:234



  1   ground to use in evidence of any of the material covered by this Protective Order.
  2          12.3 Filing Protected Material. A Party that seeks to file under seal any
  3   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  4   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  5   Protected Material at issue. If a Party’s request to file Protected Material under seal is
  6   denied by the court, then the Receiving Party may file the information in the public
  7   record unless otherwise instructed by the court.
  8   13.    FINAL DISPOSITION
  9          After the final disposition of this Action, as defined in paragraph 4, within 60
 10   days of a written request by the Designating Party, each Receiving Party must return
 11   all Protected Material to the Producing Party or destroy such material. As used in this
 12   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 13   summaries, and any other format reproducing or capturing any of the Protected
 14   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 15   must submit a written certification to the Producing Party (and, if not the same person
 16   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 17   category, where appropriate) all the Protected Material that was returned or destroyed
 18   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 19   compilations, summaries or any other format reproducing or capturing any of the
 20   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 21   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 22   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 23   attorney work product, and consultant and expert work product, even if such materials
 24   contain Protected Material. Any such archival copies that contain or constitute
 25   Protected Material remain subject to this Protective Order as set forth in Section 4
 26   (DURATION).
 27

 28

      {05363214.2}                               -13-
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 14 of 16 Page ID #:235



  1   14.    VIOLATION
  2          Any violation of this Order may be punished by appropriate measures
  3   including, without limitation, contempt proceedings and/or monetary sanctions.
  4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5          We hereby attest that concurrence in the filing of this stipulation was obtained
  6   by each of the below identified signatories.
  7
      DATED: April 29, 2020            MAYNARD COOPER AND GALE LLP
  8

  9
                                             /s/ Cindy M. Rucker
 10                                          Cindy M. Rucker
 11
                                             Attorneys for Defendant
                                             PRINCIPAL LIFE INSURANCE COMPANY
 12

 13   DATED: April 29, 2020            MCKENNON LAW GROUP
 14
 15                                          /s/ Robert J. McKennon
                                             Robert J. McKennon
 16                                          Attorneys for Plaintiff
 17                                          HAMID ZEHTAB

 18
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 19

 20

 21   DATED: April 30, 2020
                                                        HON. KAREN E. SCOTT
 22                                                     UNITED STATES DISTRICT JUDGE

 23

 24

 25
 26

 27

 28

      {05363214.2}                               -14-
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 15 of 16 Page ID #:236



  1                                         EXHIBIT A
  2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4   I, ______________________________ [print or type full name], of
  5   ___________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Stipulated Protective Order that was
  7   issued by the United States District Court for the Central District of California on [date]
  8   in the case of Hamid Zehtab v Principal Life Insurance Company, Case No. 8:19-CV-
  9   01649-JLS-KES. I agree to comply with and to be bound by all the terms of this Stipulated
 10   Protective Order and I understand and acknowledge that failure to so comply could expose
 11   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
 12   not disclose in any manner any information or item that is subject to this Stipulated
 13   Protective Order to any person or entity except in strict compliance with the provisions of
 14   this Order.
 15          I further agree to submit to the jurisdiction of the United States District Court for
 16   the Central District of California for enforcing the terms of this Stipulated Protective
 17   Order, even if such enforcement proceedings occur after termination of this action. I
 18   hereby appoint      [print or type full name] of
 19   ________________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date: _______________________________________
 24   City and State where sworn and signed:
 25
 26   Printed name:
 27

 28   Signature:

      {05363214.2}                                -15-
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01649-JLS-KES Document 26 Filed 04/30/20 Page 16 of 16 Page ID #:237



  1
                                    PROOF OF SERVICE

  2
      STATE OF CALIFORNIA                              )
  3   COUNTY OF SAN FRANCISCO                          )
  4

  5         I am employed in the County of San Francisco, State of California. I am over
      the age of 21 and not a party to the within action. My business address is Maynard,
  6
      Cooper & Gale, LLP, 600 Montgomery Street, Suite 2600, San Francisco, CA 94111.
  7   On the date indicated below, I served the foregoing document described as:
  8
                            STIPULATED PROTECTIVE ORDER
  9

 10   [X] BY CM/ECF ELECTRONIC SERVICE: The interested party(ies) set forth
      below are registered CM/ECF users with the Court, and have consented to service
 11
      through the Court’s automatic transmission of a notice of filing.
 12
      Robert J. McKennon
 13
      rm@mckennonlawgroup.com
 14   Andrea Soliz
      as@mckennonlawgroup.com
 15
      McKennon Law Group PC
 16   20321 SW Birch Street Suite 200
      Newport Beach, CA 92660
 17
      (949) 387-9595
 18   Fax: (949) 385-5165
 19
      Attorneys for Plaintiff
 20   HAMID ZEHTAB
 21
 22          I declare that I am employed in the office of a member who has been admitted
 23
      to the bar of this Court at whose direction the service was made. I declare under
      penalty of perjury under the laws of the State of California that the foregoing is true
 24   and correct.
 25
             Executed April 29, 2020 in San Francisco, California.
 26

 27
                                                           ______________________
 28                                                            Sam Roberson
      {05363214.2}                              -16-
                                STIPULATED PROTECTIVE ORDER
